Title: To James Madison from William Plumer, 25 November 1816
From: Plumer, William
To: Madison, James



Sir
Concord (NH) November 25. 1816

Permit me to congratulate you on the Success of the republicans in this State in the choice of Electors & representatives to Congress; and of the prospect of great unanimity in the approaching presidential election.
I avail myself of this opportunity of presenting you with a copy of my speech to the legislature at the opening of their present session.  I have the honor to be with much respect and esteem, Sir, your most obedient humble Servant

William Plumer

